Citation Nr: 1623766	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability evaluation for a paratubal cyst, status post removal of right fallopian tube.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to December 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge.  In December 2014, the Board remanded the case for additional development.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2014 decision, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In a September 2015 rating decision, the RO granted entitlement to a TDIU for the entire appeal period.  This constitutes a full grant of the benefit sought on appeal and this issue is therefore no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2014 remand, the Board directed that relevant VA treatment records dated from 2007 to September 2009 be obtained.  However, such records were neither requested nor obtained; thus, additional action is warranted.  Stegall.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated from January 2007 through September 2009 that are relevant to gynecology.  All requests and responses should be documented in the claims file.

2.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

